  4:20-cr-03080-JMG-CRZ Doc # 62 Filed: 03/17/21 Page 1 of 2 - Page ID # 129




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3080

      vs.
                                                            ORDER
DONALD GREUTER,

                  Defendant.


       Defendant Greuter has moved to continue the pretrial motion deadline and
trial setting, (Filing No. 61), because Defendant and defense counsel need
additional time to fully review the discovery received before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)    Defendant Greuter’s motion to continue, (Filing No. 61), is granted.

      2)    Pretrial motions and briefs shall be filed on or before April 23, 2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on May
            24, 2021, or as soon thereafter as the case may be called, for a
            duration of five (5) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and April 23, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
4:20-cr-03080-JMG-CRZ Doc # 62 Filed: 03/17/21 Page 2 of 2 - Page ID # 130




         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   March 17, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
